                     Case 2:20-cv-01413-MJP Document 1 Filed 09/23/20 Page 1 of 4




          1

          2

          3


          4

          5
                                       UNITED STATES DiSTRiCT COURT
      6
                                 WESTERN DISTRICT OF WASHINGTON AT SEATTLE
      7
              NORTHWEST ADMiNISTRATORS, INC.,
      8
                                         Plaintiff,                           No.
      9
                       V.                                                     COMPLAINT TO COLLECT
     10
                                                                              TRUST FUNDS
     11
              SECURiTY PAVING COMPANY, INC., a
              California corporation,
     12
                                         Defendant.
 13


 14


 i5
                       Plaintiff, Northwest Administrators, inc., is an organization incorporated under
 i6
              the laws of the State of Washington, with its principal place of business in King
 17
              County, and is the authorized administrative agency for and the assignee of the
 i8
              Western Conference of Teamsters Pension Trust Fund (hereinafter "Trust").'
 19


20                                                                     II.


21                     The Western Conference of Teamsters Pension Trust Fund is an

22            unincorporated association operating as a Trust Fund pursuant to Section 302 of the

23
              Labor Management Relations Act of 1947, as amended, to provide retirement
24
              benefits to eligible participants.
25


26

                                                                                    Reid, McCarthy, Ballew & Leahy, L.L.P.
              Complaint to Collect Funds -1                                                         ATTORNEYS AT LAW
              Q:\01~01999\3H\Security Paving Co. 315718 6.20-\CompSaintdocx         100 WEST HARRiSON STREET • NORTH TOWER, SUITE :WO
                                                                                               SEATTLB, WASHINGTON 98119
                                                                                         THLBPHONE; (206) 285-0-f6-i • FAX: (206) 2S^H925
                                                                                                           •.fS^^f-,
                    Case 2:20-cv-01413-MJP Document 1 Filed 09/23/20 Page 2 of 4




          1                                                           HE.

          2
                       This Court has jurisdiction over the subject matter of this action under Section
          3
              502(e)(l) and (f) of the Employee Retirement income Security Act of 1974 ("ERISA"),
          4
              29 U.S.C. §1132(e)(l) and (0 and under §301(a) of the Taft-Hartley Act, 29 U.S.C.
          5
              §185(a).
      6

                                                                      IV.
      7

      8                Venue is proper in this District under Section 502(e)[2) of ERISA, 29 U.S.C.

      9       §1132(e)(2), because the plaintiff trust fund is administered in this District.

     10                                                               V.

     II
                       Defendant is a California corporation.
     12
                                                                      V!.
 13
                       Defendant is bound to a coiEective bargaining agreement with Local 431 of the
 H
              international Brotherhood of Teamsters (hereinafter "Local"), under which the
 15


 16           Defendant is required to promptly and fully report for and pay monthly contributions

 17           to the Trust at specific rates for each hour of compensation (including vacations,

 18           holidays, overtime and sick leave) the Defendant pays to its empioyees'who are

 i9
              members of the bargaining unit represented by the Local. Such bargaining unit
20
              members are any of the Defendant's part-time or fuli-time employees who perform
2f
              any work task covered by the Defendant's collective bargaining agreements with the
22
              Local, whether or not those employees ever actually join the Local.
23


24

25


26

                                                                              Reid, McCarthy, Ballew & Leahy, L.L.P.
              Complaint to Collect Funds - 2                                                  ATTORNKYSATLAW
              G:\01-01999\3U\Security Paving Co. 315718 6.20AComplaint.docx   100WRST HA1WISON STREET • NORTH TOWER, SUITF. 300
                                                                                         SEATTLE, WASHINGTON Wil 19
                                                                                  TELEP1 [ONE:: (Z06) 2B^0^64 * FAX: (206) 285-8925
                    Case 2:20-cv-01413-MJP Document 1 Filed 09/23/20 Page 3 of 4




          1                                                            VII,

          2            Defendant accepted the Plaintiff's Trust Agreement and Declaration and
          3
              agreed to pay liquidated damages equal to twenty percent (20%) of all delinquent
          4
              and delinquentiy paid contributions due to the Trust, together with interest accruing
          5
              upon such delinquent contributions at varying annual rates from the first day of
      6
              delinquency until fully paid, as wet! as attorney's fees and costs the Trust incurs in
          7

      8       connection with the Defendant's unpaid obiigations.

      9                                                                viii.

     10                Since the 1 day of June, 2020, Defendant has failed to promptly report for
     !1
              and pay to the Plaintiff Trust all amounts due as described above, and only
     12
              Defendant's records contain the detailed information necessary to an accurate
     13
              determination of the extent of the Defendant's unpaid obligations to the Trust.
 14
                       WHEREFORE, the Plaintiff prays to the Court as follows:
 i5


 16                    1. That Defendant be compeiled to render a monthly accounting to the

 17           Plaintiff's attorneys and set forth in it the names and respective social security

 f8           numbers of each of the Defendants employees who are members of the bargaining

 !9
              unit represented by the Local, together with the total monthly hours for which the
20
              Defendant compensated each of them, for the employment period commencing June
21
              2020, and for whatever amounts may thereafter accrue;
22

23

24

25

26

                                                                                Reid, McCarthy, Ballew & Leahy, L.LR
              Compfaint to Coifect Funds - 3                                                    ATTORNEYS AT LAW
              G:\01-01999\311\Security Paving Co. 315718 6.20-\Complaint.docx   100 WBST HMUUSON STREET • NORTH TOWER, SUITE 300
                                                                                           SEATTLE, WASHINGTON 98119
                                                                                     TELRPHONK: (206) 285-0464 * FAX: (20^) 2S5-S925
                    Case 2:20-cv-01413-MJP Document 1 Filed 09/23/20 Page 4 of 4




         1            2. That it be granted judgment against Defendant for:

       2                            a, All delinquent contributions due to the Trust;
       3
                                    b. AIS liquidated damages and pre-judgment interest due to the
       4
                                         Trust;
       5
                                    c. All attorney's fees and costs incurred by the Trust in connection
      6

                                         with the Defendant's unpaid obligation; and
      7

      8
                                    d. Such other and further relief as the Court may deem, just and

     9                                   equitable.

 10                   DATED this ^^ day of September. 2020.

 I!
                                                                      Respectfully submitted,
 12
                                                                      REtD, MCCARTHY, BALLEW & LEAHY,
 13                                                                   LL.P.


 12t


 15
                                                                     Russell J. Reia,^VSBA#2560
 i6                                                                  Attorney for Plaintiff
 17

 18

19


20

21


22

23

24

25

26

                                                                                     Rcid, McCarthy, Ballew & Leahy, L.L.P.
             Compiaint to Collect Funds ~ 4                                                           ATrORNEYS AT LAW
             G:\01-01999\3ll\Security Pavsng Co. 315718 6.20-\Comp!aint.docx          100 WP.ST HARR1SON STREET • NOl^TH TOWER, SUITE JOO
                                                                                                   SEATTLE, WASHINGTON 98119
                                                                                           TELEPHONH- (ZOfl) 285.0464 • FAX: (206) 2K5.W25
